 In the Matter of AMERICAN SALES BOOK COMPANY, INC.andINTERNATIONAL TYPOGRAPHICAL UNIONCase No. R-1799CERTIFICATION OF REPRESENTATIVESJune 6,194.0On May 7, 1940, the National LaborRelationsBoard, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election,an elec-tion by secret ballot was conducted on May 20, 1940, under the directionand supervision of the Regional Director for the Third Region (Buf-falo,New York). On May 21, 1940, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, asamended, issued and duly servedupon the parties an Election Report on the ballot.No objections tothe conduct of the ballot or the Election Report had been filed by anyof the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list______________________________________57Total ballots cast__________________________________________ 59Total validballots cast_____________________________________57Ballots infavor ofInternationalTypographical Union________ 29Ballots against International Typographical Union ------------28Challenged ballots__________________________________________2The Regional Director further reported that the two challengedballots were cast by employees who were excluded from the appro-priate unit by stipulation of all the parties at the hearing in thisproceeding and he recommended that these ballots be not counted inthe final tabulation of votes.By virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,1 23 N.L.B.B. 638.24 N. L. R. B., No. 33.283035-42-vol. 24-27405 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIEDthat International Typographical Union hasbeen designated and selected by a majority of the composing-roomemployees of American Sales Book Company, Inc., Niagara Falls,New York, excluding supervisors, clerks, proofreaders, mat readers,electroplater apprentices, and all other apprentices having less thanone year's experience in composing-room work, as their representativefor the purposes of collective bargaining, and that, pursuant to Section9 (a) of the Act, International Typographical Union is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.